Exhibit 10.2

EXECUTION VERSION

INCREASE TERM JOINDER

INCREASE TERM JOINDER, dated as of February 17, 2012 (this “Increase Term
Joinder”), to the Amended and Restated Credit Agreement, dated as of October 13,
2011 (as amended by Amendment No. 3 to the Credit Agreement (the “Amendment”),
dated as of the date hereof, as supplemented by this Increase Term Joinder, and
as further amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among MICROSEMI CORPORATION, a
Delaware corporation (the “Borrower”), MORGAN STANLEY & CO. LLC, as collateral
agent, the Lenders from time to time party thereto, MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”) and as
syndication agent.

WHEREAS pursuant to Section 2.4(a) of the Credit Agreement, the Borrower has
requested that certain Persons set forth on Schedule I hereto (each such Person,
an “Incremental Term Lender” and collectively, the “Incremental Term Lenders”)
provide Term Loans to the Borrower under the Credit Agreement in an aggregate
principal amount of $12,000,000 (such Term Loans, collectively, the “Incremental
Term Loans” and each Term Loan from an individual Incremental Term Lender, an
“Incremental Term Loan”);

WHEREAS each Incremental Term Lender is willing to provide its respective
Incremental Term Loan to the Borrower, on the terms and subject to the
conditions set forth herein; and

WHEREAS Morgan Stanley Senior Funding, Inc. will act as sole lead arranger and
sole bookrunner for the Incremental Term Loans.

NOW, THEREFORE, the Borrower, the Incremental Term Lenders and the
Administrative Agent hereby agree as follows:

1. Definitions. Capitalized terms used herein which are not defined herein and
which are defined in the Credit Agreement shall have the same meanings as
therein defined.

2. Terms of the Incremental Term Loans. The Incremental Term Loans shall have
the following terms:

(a) On each Quarterly Payment Date, beginning with the Quarterly Payment Date in
June 2012, the Borrower shall repay to the Administrative Agent for the ratable
account of the Incremental Term Lenders the principal amount of Incremental Term
Loans then outstanding in an amount equal to 0.25% of the aggregate initial
principal amounts of all Incremental Term Loans theretofore borrowed by the
Borrower pursuant to Section 2.4(a) of the Credit Agreement (which amounts shall
be reduced as a result of the application or prepayments in accordance with the
order of priority set forth in Section 4.8).

(b) The remaining unpaid principal amount of the Incremental Term Loans shall be
repaid, if not earlier in accordance with the Credit Agreement, on the Term Loan
Maturity Date.



--------------------------------------------------------------------------------

(c) The Applicable Margin with respect to the Incremental Term Loans shall be
the same as the Applicable Margin for Term Loans set forth in the Credit
Agreement.

(d) The Incremental Term Loans shall be utilized (i) to pay the prepayment
premium and other fees and expenses incurred in connection with the Amendment
and (ii) for general corporate purposes of the Borrower and its Subsidiaries.

(e) All other terms and provisions of the Incremental Term Loans shall be as set
forth in the Credit Agreement.

3. Conditions to the Effectiveness of the Incremental Term Loan Commitment and
the Making of the Incremental Term Loans. The Incremental Term Loan Commitment
of each Incremental Term Lender shall become effective as of the date hereof
(the “Term Loan Increase Effective Date”); provided that each of the following
conditions is satisfied:

(a) The Administrative Agent shall have received duly executed and delivered
counterparts of (i) this Increase Term Joinder that, when taken together, bear
the signatures of the Borrower, the Administrative Agent and each Incremental
Term Lender and (ii) the reaffirmation agreement (the “Reaffirmation Agreement”)
attached hereto as Exhibit A.

(b) All fees required to be paid, and all accrued reasonable, documented
out-of-pocket expenses required to be paid and for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), in
connection with this Increase Term Joinder shall have been paid or reimbursed,
as the case may be.

(c) Each of the representations and warranties made in this Increase Term
Joinder shall be true and correct in all material respects on and as of the Term
Loan Increase Effective Date as if made on and as of such date (in the event
such representations and warranties relate to a specific date, such
representation and warranty shall be true and correct in all material respects
on and as of such specific date).

(d) The Administrative Agent shall have received the executed legal opinion of
O’Melveny & Myers LLP counsel to the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent.

(e) Each document (including any Uniform Commercial Code financing statement,
but excluding any Intellectual Property Security Agreement) required by the
Security Documents or under law or reasonably requested by the Collateral Agent
to be filed, registered or recorded in order to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a perfected Lien on
the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 8.3 of
the Credit Agreement), shall be in proper form for filing, registration or
recordation.

(f) The Administrative Agent shall have received reasonably satisfactory
evidence that the Board of Directors of each of the Borrower and each other Loan
Party has approved the execution and delivery of this Increase Term Joinder and
the Reaffirmation Agreement, as the case may be, and the performance of the
transactions contemplated hereby and thereby.

 

- 2 -



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received a notice of borrowing executed
by the Borrower.

4. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Incremental Term Lenders as follows:

(a) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the Term Loan Increase Effective Date as if made on and as of such
date except to the extent that such representations and warranties relate to a
specific date, in which case such representation and warranty was true and
correct in all material respects as of such specific date.

(b) No Default or Event of Default has occurred and is continuing or would
result from the borrowings to be made on the Term Loan Increase Effective Date.

(c) No order, judgment or decree of any Governmental Authority applicable to any
Loan Party purports to restrain any Incremental Term Lender from making any
extension of credit to be made by it.

(d) The Borrower is in compliance with each of the covenants set forth in
Section 8.1 of the Credit Agreement after giving pro forma effect to the
borrowings to be made on the Term Loan Increase Effective Date as of the date of
the most recent financial statements delivered pursuant to Section 7.1(a) of the
Credit Agreement.

5. Loans; Commitments. Pursuant to Section 2.4 of the Credit Agreement, by
execution and delivery of this Increase Term Joinder, together with the
satisfaction of all of the other requirements and conditions set forth in this
Increase Term Joinder, each undersigned Incremental Term Lender (a) shall have,
on and as of the Term Loan Increase Effective Date, an Incremental Term Loan
Commitment equal to the amount set forth in the recitals hereto, (b) shall be,
and shall be deemed to be, a “Term Lender” under, and as such term is defined
in, the Credit Agreement and (c) severally agrees to make a Term Loan to the
Borrower on the Term Loan Increase Effective Date in an amount not to exceed its
Incremental Term Loan Commitment. Any reference in the Loan Documents to Term
Loans shall be deemed, unless the context otherwise requires, to include
references to the Incremental Term Loans.

6. Miscellaneous. The Administrative Agent hereby agrees solely for purposes of
this Increase Term Joinder to modify (a) the ten (10) Business Day notice period
required pursuant to Section 2.4(a)(i) of the Credit Agreement to effect an
Incremental Term Loan Commitment to an eight (8) Business Day notice period and
(b) the minimum increments of an Incremental Term Loan Commitment required
pursuant to Section 2.4(a) of the Credit Agreement from $10,000,000 to
$2,000,000.

[Signature pages follow]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Increase Term Joinder to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

MICROSEMI CORPORATION, as Borrower By:  

/s/ John W. Hohener

Name:   John W. Hohener Title:   Executive Vice President, Chief Financial
Officer, Treasurer & Secretary

MORGAN STANLEY SENIOR FUNDING, INC.,as

Administrative Agent

By:  

/s/ Stephen B. King

Name:   Stephen B. King Title:   Vice President

[Signature Page – Increase Term Joinder]



--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,as

an Incremental Term Lender

By:  

/s/ Stephen B. King

Name:   Stephen B. King Title:   Vice President

[Signature Page – Increase Term Joinder]



--------------------------------------------------------------------------------

SCHEDULE I

Incremental Term Lenders

MORGAN STANLEY SENIOR FUNDING, INC.



--------------------------------------------------------------------------------

Exhibit A

REAFFIRMATION AGREEMENT, dated as of February 17, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among MICROSEMI CORPORATION, a Delaware corporation (the
“Borrower”), each Subsidiary Guarantor (as defined in the Credit Agreement
referred to below) identified on the signature pages hereto (the Borrower and
the Subsidiary Guarantors identified on the signature pages hereto,
collectively, the “Reaffirming Parties” and each a “Reaffirming Party”), MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent (in such capacity, and
together with its successors and assigns in such capacity, the “Administrative
Agent”) and MORGAN STANLEY & CO. LLC, as collateral agent (in such capacity, and
together with its successors and assigns in such capacity, the “Collateral
Agent”).

WHEREAS the Borrower, the incremental term lenders party thereto and the
Administrative Agent have entered into the Increase Term Joinder, dated as of
the date hereof (the “Increase Term Joinder”), which supplements the Amended and
Restated Credit Agreement, dated as of October 13, 2011 (as amended by Amendment
No. 3 to the Credit Agreement, dated as of the date hereof, and as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders party thereto and
the Administrative Agent.

WHEREAS each Reaffirming Party is party to one or more of the Loan Documents.

WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Increase Term Joinder becoming
effective and the transactions contemplated thereby being consummated.

WHEREAS the execution and delivery of this Agreement is a condition precedent to
the effectiveness of the Increase Term Joinder and the consummation of the
transactions contemplated thereby.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Reaffirmation

SECTION 1.01. Defined Terms. Capitalized terms used and not defined herein have
the meanings given to them in the Credit Agreement.

SECTION 1.02. Reaffirmation. Each Reaffirming Party hereby (a) consents to the
Increase Term Joinder and the transactions contemplated thereby, (b) agrees that
the Credit Agreement, as supplemented by the Increase Term Joinder, shall remain
in full force and effect, and (c) confirms its respective guarantees and grants
of security interests, as applicable, under each of the Security Documents to
which it is party, and agrees that, notwithstanding the effectiveness of the
Increase Term Joinder, such guarantees and grants of security interests shall
continue to be in full force and effect and shall continue to accrue to the
benefit of the Secured Parties.

SECTION 1.03. Grant of Security Interest; Authorization. In furtherance of the
reaffirmations set forth in the preceding Section 1.02, and pursuant to the
Guarantee and Collateral Agreement, each Reaffirming Party hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all its respective Collateral (as defined in the Guarantee and Collateral



--------------------------------------------------------------------------------

Agreement), as collateral security for the complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of all
Secured Obligations. Pursuant to Section 9-509 of the UCC and any other
applicable law, each Reaffirming Party authorizes the Collateral Agent to take
all actions that are reasonably necessary or advisable to perfect and protect
any security interest granted or purported to be granted hereby (including,
without limitation, to file or record financing or continuation statements and
other filing or recording documents or instruments with respect to its
respective Collateral without the signature of such Reaffirming Party, to
execute security agreements and/or record security grants and to file, execute
and/or record amendments and/or supplements to any of the foregoing, in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect or otherwise
protect the security interest granted to the Collateral Agent herein, except
with respect to Intellectual Property, foreign jurisdictions).

ARTICLE II

Miscellaneous

SECTION 2.01. Security Document. This Agreement is a Security Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

SECTION 2.02. Effectiveness; Amendment; Counterparts. This Agreement shall
become effective on the date when copies hereof which, when taken together, bear
the signatures of each Reaffirming Party, the Administrative Agent and the
Collateral Agent, shall have been received by the Administrative Agent and the
Collateral Agent (or its counsel). None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic
transmission (in PDF format) shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.

SECTION 2.03. No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Credit Agreement or discharge or
release the priority of any Security Document or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or instruments securing the
same, which shall remain in full force and effect, except to any extent modified
hereby or by instruments executed concurrently herewith. Nothing implied in this
Agreement or in any other document contemplated hereby shall be construed as a
release or other discharge of any Reaffirming Party under any Loan Document from
any of its obligations and liabilities under the Credit Agreement or the other
Loan Documents. Each of the Credit Agreement and the other Loan Documents shall
remain in full force and effect, until (as applicable) and except to any extent
modified hereby or in connection herewith.

SECTION 2.04. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[The remainder of the page has been intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Reaffirming Party, the Administrative Agent and the
Collateral Agent, for the benefit of the Secured Parties, have caused this
Agreement to be duly executed by their respective officers as of the date first
above written.

 

MICROSEMI CORPORATION, as a Reaffirming
Party By:  

 

  Name:   Title: ACTEL CORPORATION, as a Reaffirming Party By:  

 

  Name:   Title: MICROSEMI CORP. – MASSACHUSETTS, as a Reaffirming Party By:  

 

  Name:   Title: MICROSEMI CORP. – POWER PRODUCTS GROUP, as a Reaffirming Party
By:  

 

  Name:   Title: MICROSEMI CORP. – ANALOG MIXED SIGNAL GROUP, as a Reaffirming
Party By:  

 

  Name:   Title:

[Signature Page – Reaffirmation Agreement]



--------------------------------------------------------------------------------

 

MICROSEMI CORP. – RF INTEGRATED SOLUTIONS, as a Reaffirming Party By:  

 

  Name:   Title: MICROSEMI CORP. – RF POWER PRODUCTS, as a Reaffirming Party By:
 

 

  Name:   Title: MICROSEMI CORP. – POWER MANAGEMENT GROUP, as a Reaffirming
Party By:  

 

  Name:   Title: WHITE ELECTRONIC DESIGNS CORPORATION, as a Reaffirming Party
By:  

 

  Name:   Title:

[Signature Page – Reaffirmation Agreement]



--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent By:  

 

  Name:   Title: MORGAN STANLEY & CO. LLC, as Collateral Agent By:  

 

  Name:   Title:

[Signature Page – Reaffirmation Agreement]